DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/4/22 has been entered.

Claims 1-20 are pending.  Claims 1, 8 and 15 have been amended. 

Response to Amendment

Applicant’s amendments to claims 1, 8 and 15 have been considered and are accepted.  The Examiner finds that applicant's amendments do have support in applicant's as-filed disclosure.

Response to Arguments

Applicant’s arguments filed 05/04/2022 have been fully considered but they are not persuasive.
Applicant’s arguments regarding the rejections of the claims under the prior art have been fully considered.  However, those arguments are rendered moot in light of the new grounds of rejection outlined below, which were necessitated by the applicant's amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US Pub. 20210051144 A1)  and further in view of Guo et al. (US Pub. 20180241731 A1).

Zhou discloses the following limitations:

1. An electronic device, comprising: 
a biometric authorization device comprising a biometric reader and a verification indicator associated with the biometric reader, the verification indicator comprising a first presentation device (Fig. 2A, para. 165-166- If the user taps “fingerprint authentication payment”, a screen displayed in the terminal jumps from the payment screen 201 to an authentication screen 202 (i.e. first presentation device)  Because the terminal can learn of a location of each sensor, when the terminal learns that a fingerprint sensor is at a specific location on the screen, the terminal determines a display location of a first authentication window 203 based on the location of the fingerprint sensor, and displays the first authentication window 203 at the display location. In a possible implementation, the fingerprint sensor may be included in the first authentication window 203, and pattern information is displayed at the location of the fingerprint sensor, to prompt the user to enter fingerprint data at the location. The first authentication window 203 displays first prompt information, for example, “Pay ¥10.00 to Mr. Zhang. Place your finger in an indication area below”. Therefore, the user may enter the fingerprint data based on the first prompt information, so that user experience can be improved.); 
a main screen comprising a second presentation device that is separate from the verification indicator (Fig. 2A, para. 165- s shown in FIG. 2a, when the user performs payment, a plurality of authentication modes are displayed on a payment screen 201 (i.e. main screen), for example, password payment, fingerprint authentication payment, iris authentication payment, and facial image authentication payment.); 
a memory (para. 85- A fourth aspect of this application provides a chip, including a memory and a processor); and 
a processor device coupled to the biometric reader, the verification indicator, the main screen, and the memory, the processor device configured to (para. 85- A fourth aspect of this application provides a chip, including a memory and a processor): 
receive a request for biometric authorization of an action from an application, the request comprising verification information that allows a user to uniquely identify the request (para. 166- The first authentication window 203 displays first prompt information, for example, “Pay ¥10.00 to Mr. Zhang. Place your finger in an indication area below”. Therefore, the user may enter the fingerprint data based on the first prompt information, so that user experience can be improved.); 
display a representation of the verification information from the main screen (Fig. 2A- payment details shown);
concurrently with the display of the representation of the verification information from the main screen, provide a representation of the verification information from the verification indicator of the biometric authorization device (Fig. 2A- payment details from the payment screen shown on the authentication screen); and 
authorize the action based on biometric information from the biometric reader (para. 212- FIG. 10b is a schematic diagram of an operation screen of a third-party application. As shown in FIG. 10b, after the user enters fingerprint data based on the first prompt information in the first authentication window, if the fingerprint data entered by the user successfully matches fingerprint data pre-stored in the terminal, the operation screen of the third-party application is jumped to. For example, “Payment complete” is displayed on the operation screen.). 
and in response to the request no longer being pending, remove the representation of the verification information from the verification indicator of the biometric authorization device. (Fig. 10B; para. 211-212-  jump to an operation screen of the third-party application. FIG. 10b is a schematic diagram of an operation screen of a third-party application. As shown in FIG. 10b, after the user enters fingerprint data based on the first prompt information in the first authentication window, if the fingerprint data entered by the user successfully matches fingerprint data pre-stored in the terminal, the operation screen of the third-party application is jumped to. For example, “Payment complete” is displayed on the operation screen.)
Zhou does not specifically teach block access, while the request is pending, to the verification indicator by another application that is not related to the request.  However, this concept known and used in the art as evidenced by Guo (see para. 62) and therefore, one skilled in the art would have found it obvious to utilize it in Zhou as a simple alternative to achieve the desirable effect of improving security by preventing other apps having access to payment verification info.  

2. The electronic device of claim 1, wherein the verification indicator comprises a textual display and the representation of the verification information provided from the verification indicator comprises text provided on the textual display. (Fig. 2B)

3. The electronic device of claim 2, wherein the verification information comprises information about the action to be authorized by the request for biometric authorization. (Fig. 2B)

4. The electronic device of claim 1, wherein the verification information comprises information about the action to be authorized by the request for biometric authorization. (Fig. 2B)

5. The electronic device of claim 1, wherein the representation of the verification information displayed from the main screen is different from the representation of the verification information provided from the verification indicator. (Fig. 2B)

6. The electronic device of claim 1, wherein the representation of the verification information displayed from the main screen is the same as the representation of the verification information provided from the verification indicator. (Figs. 2A, 10A & 10B)

7. The electronic device of claim 1, wherein the representation of the verification information provided from the verification indicator is one of a visual representation of the verification information, an audible representation of the verification information, and a haptic representation of the verification information. (Figs. 2A, 10A & 10B)

Regarding claims 8-14, the subject matter claimed pertain to method steps that correspond to the system elements of claims 1-7 and thus rejected for the same analysis.  Implementing the system would have necessitated carrying through the method steps as recited.   

Regarding claims 15-20, they merely recite a computer program that when executed, performs the functional steps of method claims 8-13, and thus, rejected for the same rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CORUM JR whose telephone number is (303)297-4234. The examiner can normally be reached Mon. - Fri. 8 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM A CORUM JR/Examiner, Art Unit 2433                

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433